Exhibit 99.18 (Text of graph posted to Ashland Inc.'s website concerning Ashland Inc. operating segment trade working capital) % of Annualized Sales# Monthly Actual % January * February * March * April * May * June * July * August * September * October * * November * December * NOTE: Ashland's fiscal 2011 operating segment trade working capital target is a 13 month average of 13.4%. * Data has been adjusted to include the historical Hercules businesses, preceding its purchase in November 2008. # Selected Working Capital Components - October 31, 2010 Unaudited Data ($ in millions) Operating Other segments (a) components (b) Total Accounts receivable (c) 39 Inventories (d) ) (Less) Trade and other payables ) ) ) Net ) (a)Represents amounts considered in internal performance metrics applicable to most employees. (b) Amount relates primarily to items within Corporate reporting segments. (c) Accounts receivable is shown net of allowances for doubtful accounts. (d) Operating segment amount excludes LIFO reserve, which is presented under other components.
